DETAILED ACTION
This application is examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The rejections of all previously presented claims 1, 2, 7-22, and 24-28 were affirmed by the Patent Trail and Appeal Board (PTAB) on 25 February 2019.  The rejection of the claims was also affirmed by the PTAB on 25 September 2015.  The prior art cited to reject these claims included Koyano et al., the Admitted Prior Art, Bray et al., Rabbett et al., Campman, and Parekh.  In both instances the applicant never requested a rehearing or appealed the decisions to the Federal Circuit.  
Claim Rejections - 35 U.S.C. § 112
The following are quotations of the first paragraph of 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112, respectively:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 24-28, 33, and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims inter alia,   
a plurality of different indicators, carried by the housing and coupled to the control circuits, wherein a first indicator of the plurality of different indicators is configured to emit a first visual indicia having a first color that the gas detector is in compliance with calibration and bump testing requirements, and wherein a second indicator of the plurality of different indicators is configured to be activated to emit an aural alarm or a second visual indicia having a second color to indicate non-compliance of the gas detector with one or more of the calibration or bump testing requirements or an unsafe concentration of a gas, as sensed by one of the plurality of sensors
The written description, as originally filed provides no support for the combination of:
a first indicator that emits a visual indicia having a first color when the gas detector is compliant
a second indicator that emits an aural alarm or second visual indicia with a second color to indicate non-compliance of the gas detector.
Referring to the pre-grant publication, paragraphs 8 through 10 state:
In embodiments of the present detector, information can be stored in the detector as to the last attempt to calibrate the device including whether the calibration attempt was successfully completed. If the last calibration attempt was not successfully completed, a visual and/or audible confidence indicator can be disabled. 
If the last bump test was not successfully completed, the visual and/or audible confidence indicator can be disabled. 
Preferably, only when the last calibration attempt was successfully completed and the last bump test was also successfully completed would the visual and/or audible indicator be activated. For example, in this instance, a green blinking indicator can be provided so long as both conditions are met.
The above paragraphs state that the compliance indicator can be visual and/or audible.  The above paragraphs mention only that a single color (for example, green) is used when the compliance indicator is visual.
	Paragraphs 10, 15, 19, 21, and 22 of the pre-grant publication state:
Preferably, only when the last calibration attempt was successfully completed and the last bump test was also successfully completed would the visual and/or audible indicator be activated. For example, in this instance, a green blinking indicator can be provided so long as both conditions are met. 
So long as the last calibration was successful and another calibration attempt is not over due, and so long as the last bump test was successful and another is not overdue, then the control circuits will intermittently active the confidence or compliance indicator. For example, the respective LED can be periodically blinked to visually indicate that the detector is in compliance. In this regard, a green LED can be periodically energized, blinked, to provide a widely discernable indicium that the detector is in compliance with applicable safety requirements or policies. If not, activation of the green LED is terminated. 
Various alarm conditions also can be indicated via vibrator unit 32a, beeper 32b and alarm indicating LEDs, which might emit red light. Compliance, confidence LED, which might emit green light, 34 provides visual indicia (when blinked) that the detector 10 is in compliance, as described above with applicable safety procedures and standards. In the absence of compliance, LED 34 is not activated. Even in the event of non-compliance, control circuits 22 still receive signals from sensors 16, make gas, temperature concentrations and the like and forward appropriate signals to display module 30. 
FIG. 2 illustrates a block diagram of a method 100 of operating the detector 10 in accordance with the invention. During normal detector operation, the control circuits 22 evaluate whether the previous calibration attempt had been successful, as at 102. If so, the control circuits 22 establish if a pre-set time interval, since the last calibration, has passed, as at 104. If it is not time to calibrate the sensors, the control circuits 22 evaluate whether the previous pump test had been success, as at 106. If the previous pump test was successful, the control circuits establish if a pre-set time interval has passed since the last pump test was carried out, as at 108. If not, the confidence indicator LED 34 is flashed in accordance with a user specified frequency. Alternately, the confidence indicator will be disabled and not flashed. 
Again, the above paragraphs state that the compliance indicator can be visual and/or audible.  The above paragraphs mention only that a single color (for example, green) is used when the compliance indicator is visual.
	Paragraph 13 of the pre-grant publication states:
Other condition indicating visual devices, such as light emitting diodes (LEDs) can be coupled to the control circuits to provide detector status information apart from gas concentrations and the like. Such status information can include alarm indicators as well as confidence or compliance indicators. 
This paragraph, at most, states that there can be visual indicators such as confidence/compliance indicators other than those visual indicators for gas concentration. 
There is nothing in the written description, as originally filed, that provides a second indicator that emits an aural alarm or [a] second visual indicia with a second color to indicate non-compliance of the gas detector.  

determine if the at least one sensor of the plurality of sensors senses an unsafe ambient condition,
in an instance in which the previous calibration attempt had been successful for each of the plurality of sensors, the first pre-set time interval has not expired for each of the plurality of sensors, the previous bump test had been successful for each of the plurality of sensors, and the second pre-set time interval has not expired for each of the plurality of sensors, activate the first indicator of the plurality of indicators to indicate that each of the plurality of sensors is in compliance with pre-established calibration requirements and with pre-established bump test requirements, and
in an instance in which the at least one sensor of the plurality of sensors senses an unsafe ambient condition, the previous calibration attempt failed for any one of the plurality of sensors, the first pre-set time interval has expired for any one of the plurality of sensors, the previous bump test failed for any one of the plurality of sensors, or the second pre-set time interval has expired for any one of the plurality of sensors, activate the second indicator and not activate the first indicator or deactivated the first indicator.
There are two activation/not activating requirements in claim 24.  The first requirement, in addition to detecting an unsafe ambient condition, includes (for each sensor):
A.	Determine that previous calibration attempt was successful
B.	Determine that next calibration time has not passed
C.	Determine that previous bump test attempt was successful
D.	Determine that next bump test time has not passed
If all conditions A-D are true then the first indicator, which is a compliance indicator is activated.  The second requirement, in addition to detecting an unsafe ambient condition, includes (for each sensor):

F.	Determine that next calibration time has passed
G.	Determine that previous bump test attempt was not successful
H.	Determine that next bump test time has passed
If any of the conditions E-H are true then the first indicator (a compliance indicator) is not activated or is deactivated, and a second indicator is activated.  
	Since the first indicator is a compliance indicator then the written description does not provide support for not activating or deactivating this first indicator in addition to activating a second indicator (a second compliance indicator) when any of the conditions in E-F are true.
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 7,279,688
Campman
United States Patent Application Publication 2001/0018844
Parekh
United States Patent Application Publication 2007/0296569
Bray et al.
GasAlertMicro 5 O2, CO, H2S, PH3, SO2, Cl2, NH3, NO2, HCN, ClO2, O3, VOC, and Combustibles 1, 2, 3, 4, and 5 Gas Detectors User Manual
BW Technologies

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this action:
(a)  A patent may not be obtained even though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 2, 7, 9-22, and 24-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over BW Technologies1 in view of Bray et al. and Campman.
With regard to claims 1 and 12 BW Technologies teaches, with reference to at least figures 1 (page7), 5 (page 50), and 6 (page 51), a gas detector (figure 5 - reference item 4) having a housing (not numbered but clearly shown in figures 1, 5, and 6).
The gas detector has a plurality of gas sensors carried within the housing that are configured to sense different ambient gas concentrations.  See figure 5 showing the use of a plurality of ambient/gas sensors that include a first toxic gas sensor, a second toxic gas sensor, an oxygen sensor, and a lower explosive limit (LEL) sensor.  
The plurality of gas sensors must be coupled to appropriate control circuits carried within the housing so as to enable the gas detector to actually function.
The plurality of gas sensors will use different sensing technology.  The gasses that can be detected include oxygen (O2), carbon monoxide (CO), hydrogen sulfide (H2S), phosphine (PH3), sulfur dioxide (SO2), chlorine (Cl2), ammonia (NH3), nitrogen dioxide (NO2), hydrogen cyanide (HCN), chlorine dioxide (ClO2), ozone (O3), and volatile organic compounds (VOC).  See page 1.   The LEL sensor can be used to detect concentrations of methane (CH4) or other combustible gases.  See pages 3, 26, and 67.   The sensing technologies can include a twin plug-in electrochemical cell for the H2S and CO sensors, a plug-in catalyst bead for the combustible sensor, a photoionization detector for the VOCs, and a single plug-in electrochemical cell for some other gasses.  See page 60.  
gas detector has an alarm condition indicator that is carried by the housing.  The alarm condition indicator is configured to emit an aural alarm and/or another visual alarm.  See reference item 1 in either figure 1 or figure 2.  The visual alarm, such as in figure 1, can be dual red light-emitting diodes (LEDs).  See page 60.  This color is a second emitted color in response to an alarm condition.  The alarm condition indicator can be audible.  See reference item 3 in figure 1.  See also table 6 on page 29 where various audible and visual alarm conditions are described.  In either case the alarm condition indicator is coupled to control circuits that are also within the housing so as to enable the alarm condition to actually function.
BW Technologies further teaches that the gas sensors should be routinely bump tested and/or calibrated.  See pages 3 and 48.
Calibrate the detector before first-time use and then on a regular schedule, depending on use and sensor exposure to poisons and contaminants. BW recommends at least once every 180 days (6 months).
It is recommended that the combustible sensor be checked with a known concentration of calibration gas after any known exposure to catalyst contaminants/poisons (sulfur compounds, silicon vapors, halogenated compounds, etc.).
The combustible sensor is factory calibrated to 50% LEL methane. If monitoring a different combustible gas in the % LEL range, calibrate the sensor using the appropriate gas. High off-scale % LEL or % v/v methane readings may indicate an explosive concentration.
Calibrate, bump test, and inspect the detector at regular intervals.
The gas detector will display the number of days remaining until the next calibration is due for each sensor.  The gas detector will display the number of days in which the calibration is past due for each sensor.  See page 14. 

Setting the Calibration Due Date
Note
If a sensor does not successfully span, you cannot change its calibration due date.
After span is complete, you can change the next calibration due date for each sensor. The following screen is displayed.
...
Calibration due dates are always set in the following order: toxic 1, toxic 2, LEL, and O2.
...
To change the calibration due date (1 to 365 days), press [Wingdings 3 font/0x82] or [Wingdings 3 font/0x81] until the display shows the new value.
...
Once all of the sensors calibration due dates have been set, the detector will emit two quick beeps before proceeding to the alarm setpoint section.
	The control circuits determine whether a previous calibration attempt had been successful for each of the plurality of sensors.  The control circuits establish a first pre-set time interval (the calibration due date for each sensor as calculated based on the number of days input by the user) until the next calibration attempt is to be made for each of the plurality of sensors when the previous calibration attempt was successful for each of the plurality of sensors.
Note that in their 25 February 2019 decision the PTAB affirmed2 that the prior art taught the following limitations:
a housing, the housing carrying control circuits; and 

evaluate whether a previous calibration attempt had been successful,
establish a first pre-set time interval until the next calibration attempt is to be made when the previous calibration attempt was successful 
BW Technologies also teaches:
BW recommends to “bump test” the sensors before each day’s use to confirm their ability and response to gas by exposing the detector to a gas concentration that exceeds the high alarm setpoints. Manually verify that the audible and visual alarms are activated. Calibrate if the readings are not within the specified limits.
See page 3.  The bump test regular interval is an established second pre-determined time interval for each sensor.
BW Technologies do not expressly mention a gas detector also comprising a compliance indicator, carried by the housing and coupled to the control circuits, the compliance indicator configured to emit a visual alarm having a first emitted color at a predetermined frequency.  Bray et al. teach a sensor system (reference item 10) having a gas sensor (reference item 12).  Bray et al. teach that the sensor system can have a combination of more than one gas sensor.  See paragraph 8.  The gases to be sensed can include CO2 or another gas.  See paragraphs 10 and 11.  The sensor system has a compliance indicator (reference item 39) that is configured to emit a visual alarm having a first emitted color at a predetermined frequency; i.e., an intermittently-blinking green light emitting diode (LED).  The compliance indicator is coupled to a control circuit as shown in at least figure 2.  This compliance indicator "may be utilized for other system 10 indications, such as a blinking light to indicate other potential problems with the system 10 such Bray et al.'s compliance indicator informs the user that the detector is not functioning correctly.  However, Campman teaches that it is known to provide a compliance indicator (reference item 41) that indicates to an operator that a gas sensor (reference item 26) is ready; i.e., it can be considered to be either a compliance/confidence indicator.  
Claim 1 further requires that the control circuits 
determine whether a previous bump test had been successful for each of the plurality of sensors,
establish a second pre-set time interval until the next bump test is to be made for each of the plurality of sensors when the previous bump test was successful for each of the plurality of sensors
	BW Technologies teach that the gas detector and its control circuit will determine if the at least one sensor of the plurality of sensors senses an unsafe ambient condition.
With regard to the limitations
in an instance in which the previous calibration attempt had been successful for each of the plurality of sensors, the first pre-set time interval has not expired for each of the plurality of sensors, the previous bump test had been successful for each of the plurality of sensors, and the second pre-set time interval has not expired for each of the plurality of sensors, activate the compliance indicator to indicate that each of the plurality of sensors of the gas detector is in compliance with pre-established calibration requirements and with pre-established bump test requirements
and
in an instance in which the at least one sensor of the plurality of sensors senses an unsafe ambient condition, the calibration test 
The prior art of BW Technologies, Bray et al., and Campman teach activating a compliance indicator.  The prior art of BW Technologies, Bray et al., and Campman teach activating an alarm and not activating a compliance indicator.  See also the 25 February 2019 decision from the PTAB3 where it was stated, and the applicants did not challenge, "[g]iven the need to periodically conduct a bump test and periodically check calibration on a gas detector, as acknowledged in the admitted prior art, a person having ordinary skill in the art would have found it obvious - through nothing more than common sense and ordinary creativity - to formulate a suitable algorithm or programming logic to permit carrying out the bump and calibration tests on a periodic basis".
	With regard to the limitation
wherein the control circuits are configured, while at least one sensor of the plurality of sensors simultaneously senses one or more ambient conditions according to a respective sensing technology
It is considered well within the purview of one of ordinary skill in the art to also formulate a suitable algorithm or programming logic to permit carrying out the sensing and calibration/bump 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of BW Technologies with the teachings of Bray et al. and Campman in order to update BW Technologies' gas detector to include an intermittently-activated compliance indicator for the predicable benefit of continuously informing the user that the gas detector is compliant (ready for use) by intermittently blinking or is not compliance (not ready for use) by not intermittently blinking so that the user knows if the gas detector is or is not functioning correctly.   Likewise, it would have been obvious to update the teachings of BW Technologies to include determining if the previous calibration attempt/bump test were successful and not overdue so that the user can be assured that the gas detector is compliant during its period of operation.  Finally, it would have been obvious to one of ordinary skill to update the teachings of BW Technologies to monitor the gas sensors (and activate gas sensor alarms) while also monitoring the calibration/bump test criteria (and activate/deactivate a compliance indicator) so that the user can be informed when the gas detector is no longer compliant and the user should obtain an alternative gas detector, especially when the user is located in a potentially unsafe environment and the times for calibration/bump testing pass while the user is so located.
	With regard to claim 2 BW Technologies' gas detector will have a control circuit with a programmable processor in order to allow the user to update and store/save the calibration/bump test criteria or other sensing functions; e.g., alarm limits and so that the evaluate pre-stored calibration information to determine if a prior calibration attempt had been successful for each of the plurality of sensors as discussed above.
With regard to claim 7 BW Technologies' gas detector will have a control circuit with memory stored within the housing and where the memory is configured to store control software and where the control software is configured to carry out activation or deactivation of the compliance indicator in combination with a programmable processor as discussed above.
	With regard to claim 9 BW Technologies' gas detector will have a programmable processor that will have the appropriate control software so that the processor, in executing the control software, evaluates gas concentration information received from the plurality of sensors in addition to previous calibration attempt information, first pre-set time interval timer information, previous bump test information, and second pre-set time interval timer information to determine whether said alarm condition exists  as discussed above.
	With regard to claim 10 BW Technologies' gas detector has a multi-dimensional display device.  See figure 2.   Furthermore, BW Technologies' gas detector has control circuits which are further configured to activate the display device to provide visual gas concentration information substantially simultaneously with intermittently activating the compliance indicator as discussed above.
With regard to claim 11 BW Technologies' gas detector includes a real-time clock (see pages 11 and 26) which will be coupled to the control circuits where the control circuits, in combination with prestored calibration information (time until next calibration for each sensor), established when the next calibration process is to be carried out as discussed above.
BW Technologies, Bray et al., and Campman.
With regard to claim 13 the gas detector as taught by BW Technologies, Bray et al., and Campman is operated so that activating the confidence compliance indicator comprises activating the confidence compliance indicator intermittently at a predetermined interval as discussed above.
	With regard to claim 14 it would have been obvious to one of ordinary skill to update the operation of BW Technologies' gas detector so that sensing a plurality of environmental ambient conditions occurs substantially simultaneously with activating the confidence compliance indicator so that the user can be informed when the gas detector is no longer compliant and the user should obtain an alternative gas detector.
	With regard to claim 15 it would have been obvious to one of ordinary skill to update the operation of BW Technologies' gas detector so that providing visual indicia as to selected environmental ambient conditions on the gas detector's display occurs simultaneously with activating the confidence compliance indicator so that the user can be informed when the gas detector is no longer compliant and the user should obtain an alternative gas detector.
	With regard to claims 19-22 BW Technologies, Bray et al., and Campman teach that it is known to provide a first compliance indicator in the form of a visual, intermittently-activated LED as discussed above.  Furthermore, BW Technologies teach that their gas detector continually monitors the battery to ensure that the detector can function properly.  See page 16.
Battery Test

    PNG
    media_image1.png
    83
    45
    media_image1.png
    Greyscale
 flashes.
Note
If the confidence beep is on, the audible alarm beeps if the batteries have sufficient power and stops if the battery power is low. See the section, Confidence Beep.
Therefore, it would have been obvious in view of the teachings of BW Technologies, Bray et al., and Campman to provide at least a first compliance indicator and a second compliance indicator, wherein the first compliance indicator and a second compliance indicator are different, where the first compliance indicator and a second compliance indicator are configured to emit different types of compliance indicating indicia, and where at least some of the compliance indicating indicia are visual.
	With regard claim 24 the first indicator is a compliance indicator, and the second indicator is an unsafe gas concentration indicator.  As such all of the limitations of claim 24 are taught by BW Technologies, Bray et al., and Campman as discussed above. 
	With regard to claims 25 and 26 the teachings of BW Technologies, Bray et al., and Campman provide some indicators of the plurality of different indicators provide visual outputs and other indicators of the plurality of different indicators provide audio outputs as discussed above.
	With regard to claim 27 the teachings of BW Technologies, Bray et al., and Campman provide a gas detector where at least some of the plurality of different indicators are activated, responsive at least in part, to a prior bump test; e.g., the compliance indicator is activated when the bump tests are not overdue.
BW Technologies provide that the control circuits are configured to programmatically determine whether the previous calibration attempt had been successful for each of the plurality of sensors as discussed above.  Furthermore, the user can input the number of days until the next calibration for each sensor.  Therefore, the control circuits will programmatically establish the first pre-set time interval until the next calibration attempt is to be made for each of the plurality of sensors when the previous calibration attempt was successful for each of the plurality of sensors as discussed above.  The control circuit will programmatically determine whether the previous bump test had been successful for each of the plurality of sensors as discussed above.  The control circuit will or it would have been obvious to one of ordinary skill to update the control circuit to programmatically establish the second pre-set time interval until the next bump test is to be made for each of the plurality of sensors when the previous bump test was successful for each of the plurality of sensors as discussed above so that the user is reminded to perform the daily bump test.
With regard to claim 30 the teachings of BW Technologies provide that the control circuit operates for determining whether the calibration attempt was successful for each of the plurality of sensors and programmatically determining whether the calibration attempt was successful for each of the plurality of sensors as discussed above.  Furthermore, the control circuit will be operable for determining whether the first predetermined time interval until the next calibration attempt is to be made has not elapsed for each of the plurality of sensors and will be operable to programmatically determining, in response to programmatically determining that the calibration attempt was successful for each of the plurality of sensors, whether the first predetermined time interval until the next calibration attempt is to be made has not elapsed for each of the plurality of sensors, as discussed above.  The control circuit will be operable for determining whether the bump test attempt had been successful for each of the plurality of sensors and will be operable for programmatically determining, in response to programmatically determining that the first predetermined time interval has not elapsed for each of the plurality of sensors, whether the bump test attempt had been successful for each of the plurality of sensors as discussed above.
Finally, the control circuits will be operable for determining whether the second predetermined time interval until the next bump test is to be made has not elapsed for each of the plurality of sensors and will be operable for  programmatically determining, in response to programmatically determining that the bump test attempt had been successful for each of the plurality of sensors, whether the second predetermined time interval until the next bump test is to be made has not elapsed for each of the plurality of sensors as discussed above.
With regard to claim 31 the teachings of BW Technologies provide that the control circuit operates for determining whether the calibration attempt was successful for each of the plurality of sensors and will operate to programmatically determining whether the calibration attempt was successful for each of the plurality of sensors as discussed above.  Furthermore, the control circuit will be operable for determining whether the first predetermined time interval until the next calibration attempt is to be made has not elapsed for each of the plurality of sensors and will be operable to  programmatically determining, in response to programmatically determining that the calibration attempt was successful for each of the plurality of sensors, whether the first predetermined time interval until the next calibration attempt is to be made has not elapsed for each of the plurality of sensors as discussed above.  The control circuit will be operable for determining whether the bump test attempt had been successful for each of the plurality of sensors and will be operable for programmatically determining, in response to programmatically determining that the first predetermined time interval has not elapsed for each of the plurality of sensors, whether the bump test attempt had been successful for each of the plurality of sensors as discussed above.  The control circuit will be operable for determining whether the second predetermined time interval until the next bump test is to be made has not elapsed for each of the plurality of sensors and will be operable for programmatically determining, in response to programmatically determining that the bump test attempt had been successful for each of the plurality of sensors, whether the second predetermined time interval until the next bump test is to be made has not elapsed for each of the plurality of sensors as discussed above so that the user is reminded to perform the daily bump test
With regard to claim 32 the teachings of BW Technologies provide that the control circuit will be operable for determining, after the first pre-set time interval has elapsed, whether a subsequent calibration attempt has been successful for each of the plurality of sensors as discussed above.  Furthermore, the user can input the number of days until the next calibration for each sensor.  Therefore, the control circuits will be operable for establishing a third pre-set time interval until the next calibration attempt is to be made for each of the plurality of sensors when the subsequent calibration attempt was successful for each of the plurality of sensors; as discussed above and where the third pre-set time can be the same as the first pre-set time or can be any time based on the number of days entered by the user for each sensor.
Response to Arguments
The arguments have been fully considered but they are not persuasive.

The applicant's argue that BW Technologies does not teach pre-set calibration or bump test intervals.  As noted above BW Technologies teach 
Calibrate the detector before first-time use and then on a regular schedule, depending on use and sensor exposure to poisons and contaminants.  BW recommends at least once every 180 days (6 months).
Calibrate, bump test, and inspect the detector at regular intervals.
See page 3and 48.  See also the 25 February 2019 decision from the PTAB where it was stated, and the applicants did not challenge, "[g]iven the need to periodically conduct a bump test and periodically check calibration on a gas detector, as acknowledged in the admitted prior art, a person having ordinary skill in the art would have found it obvious - through nothing more than common sense and ordinary creativity - to formulate a suitable algorithm or programming logic to permit carrying out the bump and calibration tests on a periodic basis".
	The applicant argues that the Office's reliance on the confidence indicator in BW Technologies is improper.  That teaching in BW Technologies was used to show that confidence indicators are known (at least for a battery power level condition).  It was never stated that BW Technologies' confidence indicator was related to the calibration/bump test requirements.  The combined teachings from BW Technologies, Bray et al., and Campman teach the use of a compliance indicator that is related to the calibration/bump test requirements.
et al. and Campman individually it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Rogers whose telephone number is (571)272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 BW Technologies was acquired by the present assignee, Honeywell, in March 2006, well before the filing date of the present application.  Honeywell never disclosed this reference to the Office in compliance with 37 C.F.R. 1.56.
        2 The applicant never requested a rehearing of or appealed the decision of the PTAB.
        3 The applicant never requested a rehearing of or appealed the decision/opinion of the PTAB.